        Case 1:19-cr-10459-RWZ Document 1085 Filed 07/01/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS



UNITED STATES OF AMERICA                      )
                                              )
v.                                            )      Docket No. 19-cr-10459
                                              )
                                              )
                                              )
HECTOR ADORNO                                 )



MOTION TO EXTEND DEADLINE FOR FILING RESPONSE UNDER FEDERAL RULE OF
                     CRIMINAL PROCEDURE 59(a)

       Defendant Hector Adorno (Defendant”) hereby moves this Honorable Court to extend the

deadline, set by Federal Rule of Criminal Procedure 59(a), for filing a response to the

Magistrate’s Order of Detention, which was entered onto the docket in the above-captioned

matter on May 7, 2020. On June 23, 2020, Judge Zobel granted Defendant’s motion to extend

time until July 2, 2020. Defendant now requests that the Court extend the filing deadline an

additional 14 days, from Thursday July 2, 2020 until Thursday, July 16, 2020. As grounds,

Defendant states that additional time is necessary to discuss and review the Magistrate’s decision

with counsel.
        Case 1:19-cr-10459-RWZ Document 1085 Filed 07/01/20 Page 2 of 2



       Wherefore Mr. Adorno requests that his motion is allowed.

                                              Respectfully submitted,

                                              HECTOR ADORNO

                                              By his attorney,

                                              /s/ Mark D. Smith
                                              Mark D. Smith, BBO No. 542676
                                              Laredo & Smith, LLP
                                              101 Federal Street, Suite 650
                                              Boston, MA 02110
                                              (617) 443-1100
                                              Fax: (617) 443-1174
Dated: July 1, 2020                           smith@laredosmith.com




                                  CERTIFICATE OF SERVICE

        I hereby certify that this document has been filed through the ECF system and will be
sent electronically to the registered participants identified on the Notice of Electronic Filing and
by first-class mail to those identified as non-registered participants.

                                              /s/ Mark D. Smith
                                              Mark D. Smith


Dated: July 1, 2020
